Order entered May 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00782-CV

                                     EBAY INC., Appellant

                                                V.

                                  MARY KAY INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-1403318

                                            ORDER
       Before the Court is appellant’s May 5, 2015 motion for leave to file a response to

appellee’s post-submission letter brief. We GRANT the motion. Appellant’s response, which

was tendered along with the motion, is deemed filed as of the date of this order.


                                                      /s/    CRAIG STODDART
                                                             PRESIDING JUSTICE